Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00168-CV
                                   ____________

   RHONDA CRAIG AND NORTHWEST WOMEN'S CENTER D/B/A BELLA
                     DERMAGE, Appellants

                                           V.

                            SHIRLEY BRYANT, Appellee


                       On Appeal from the 11th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-42598


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed January 30, 2012. On April 30, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.